— In an action, inter alia, to recover damages for prima facie tort, the defendant appeals from so much of an order of the Supreme Court, Kings County (Monteleone, J.), dated March 26, 1985, as denied his motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action, or for summary judgment pursuant to CPLR 3211 (c).
Order affirmed insofar as appealed from, with costs.
When a motion to dismiss a complaint for failure to state a cause of action is made, it must be determined whether, assuming the accuracy of the allegations of fact in the papers, there is some basis to award legal redress, assuming the truth of the plaintiffs’ allegations, their pleadings state a wrong for *579which there is a remedy. Further, summary judgment would be inappropriate at this point. Accordingly, Special Term correctly denied the defendant’s motion. Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.